         Case 1:18-cv-03187-CCB Document 1 Filed 10/15/18 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

R. ALEXANDER ACOSTA, SECRETARY OF        )
LABOR, UNITED STATES DEPARTMENT          )
OF LABOR,                                )
                                         )
             Plaintiff,                  )
                                         ) Civil Action No. ___________
      v.                                 )
                                         )
BLISSFUL ENTERPRISES, LLC d/b/a          )
COMFORT INN & SUITES EDGEWOOD,           )
ENA HOTELS, LLC d/b/a LA QUINTA INN & )
SUITES EDGEWOOD, and AKHILBHAI           )
PATEL, individually, and as owner of ENA )
HOTELS, LLC and manager of both          )
aforementioned corporations,             )
                                         )
             Defendants.                 )
                                         )


                                        COMPLAINT

      Plaintiff, R. Alexander Acosta, Secretary of Labor, United States Department of Labor

(“the Secretary”) brings this action to enjoin against BLISSFUL ENTERPRISES, a limited

liability company d/b/a COMFORT INN & SUITES EDGEWOOD, ENA HOTELS, a limited

liability company d/b/a LA QUINTA INN & SUITES EDGEWOOD, and AKHILBHAI

PATEL, individually, and as owner of ENA HOTELS and manager of the aforementioned

companies (collectively, “Defendants”), from violating Sections 7 and 15(a)(2) of the Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“the Act”). The Secretary

is also seeking a judgment against Defendants in the total amount of back wage overtime

compensation, and an equal amount in liquidated damages, found by the Court to be due to any

employees of the Defendants pursuant to the Act.
            Case 1:18-cv-03187-CCB Document 1 Filed 10/15/18 Page 2 of 6



       1.      Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29

U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.      Defendant BLISSFUL ENTERPRISES d/b/a COMFORT INN & SUITES

EDGEWOOD is a limited liability company duly organized under the laws of the State of

Maryland, with a registered office at 30 Office Street, Bel Air, MD 21014. Defendant is engaged

in the operation of a hotel located at 2112-A Emmorton Park Road, Edgewood, MD 21040

(“Comfort Inn”), within the jurisdiction of this court.

       3.      Defendant ENA HOTELS d/b/a LA QUINTA INN & SUITES EDGEWOOD is a

limited liability company duly organized under the laws of the State of Maryland, with a

registered office at 2112 Emmorton Park Road, Edgewood, MD 21040. Defendant is engaged in

the operation of a hotel located at 2112-B Emmorton Park Road, Edgewood, MD 21040 (“La

Quinta”), within the jurisdiction of this court.

       4.      Defendant AKHILBHAI PATEL has a one-hundred percent ownership interest in

La Quinta. He is the general manager at both the Comfort Inn and La Quinta locations. He

resides at 300 Greenway Place, Bel Air, MD 21014. Mr. Patel has directed employment

practices and has directly or indirectly acted in the interests of Blissful Enterprises and ENA

Hotels in relation to their employees at all times relevant herein, including hiring and firing

employees, setting employees’ conditions of employment, including schedules and the rates and

methods of compensation, and supervising employees day-to-day. Mr. Patel is an employer as

defined by Section 3(d) of the Act.

       5.      The business activities of Defendants, as described herein, are and were related

and performed through unified operation or common control for a common business purpose and

constitute an enterprise within the meaning of Section 3(r) of the Act.




                                                   2
            Case 1:18-cv-03187-CCB Document 1 Filed 10/15/18 Page 3 of 6



       6.       At the Comfort Inn, Defendants Blissful Enterprises and Mr. Patel have employed

and are employing employees in and about their place of business in the activities of an

enterprise engaged in commerce or in the production of goods for commerce, including

employees handling goods or materials that have been moved in or produced for commerce, such

as housekeeping supplies. The enterprise has had an annual gross volume of sales made or

business done in an amount not less than $500,000.00. Therefore, the Comfort Inn employees

are employed in an enterprise engaged in commerce or in the production of goods for commerce

within the meaning of Section 3(s)(1)(A) of the Act.

       7.       At the La Quinta, Defendants ENA Hotels and Mr. Patel have employed and are

employing employees in and about their place of business in the activities of an enterprise

engaged in commerce or in the production of goods for commerce, including employees

handling goods or materials that have been moved in or produced for commerce, such as

housekeeping supplies. The enterprise has had an annual gross volume of sales made or business

done in an amount not less than $500,000.00. Therefore, the La Quinta employees are employed

in an enterprise engaged in commerce or in the production of goods for commerce within the

meaning of Section 3(s)(1)(A) of the Act.

       8.    Defendants willfully violated the provisions of Sections 7 and 15(a)(2) of the Act at

both the Comfort Inn and La Quinta locations by employing their employees in an enterprise

engaged in commerce or in the production of goods for commerce for workweeks longer than

those prescribed in Section 7 of the Act without compensating said employees for employment in

excess of the prescribed hours at rates not less than one-and-one-half times their regular rates.

Therefore, Defendants are liable for the payment of unpaid overtime compensation and an equal

amount of liquidated damages under Sections 16(c) and 17 of the Act.




                                                 3
          Case 1:18-cv-03187-CCB Document 1 Filed 10/15/18 Page 4 of 6



       For example: During the time period from at least January 31, 2015, through at least

October 29, 2017, Defendants failed to pay a premium of one-and-one-half times their regular

rate for hours worked over forty in a week. At both the Comfort Inn and La Quinta locations, it

was the practice of the Defendants to pay straight-time for hours worked over forty in a

workweek. Workweeks for many of these employees ranged from approximately fifty to

approximately sixty hours, but these employees did not receive time and one-half their regular

rate for their overtime hours. In addition, there was a subset of employees at both the Comfort

Inn and La Quinta that were classified by Defendants as exempt from receiving overtime, though

these employees did not perform management duties or supervise other employees. While

categorized as salaried workers, this subset of employees were payed a salary in weeks in which

they worked over forty hours. Workweeks for many of these employees ranged from

approximately fifty to approximately seventy hours, but these employees did not receive time

and one-half their regular rate for their overtime hours.

       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendants providing the following relief:

       (1)    For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendants, their officers, agents, servants, employees, and those persons in

active concert or participation with Defendants who receive actual notice of any such judgment,

from violating the provisions of Sections 7 and 15(a)(2) of the Act; and

       (2)    For judgment pursuant to Section 16(c) of the Act finding Defendants liable for

unpaid overtime compensation due to certain of Defendants’ current and former employees listed

in the attached Schedule A for the period of January 31, 2015 through October 29, 2017, and for

an equal amount due to certain of Defendants’ current and former employees in liquidated




                                                 4
          Case 1:18-cv-03187-CCB Document 1 Filed 10/15/18 Page 5 of 6



damages. Additional amounts of back wages and liquidated damages may also be owed to

certain current and former employees of Defendants’ listed in the attached Schedule A for

violations continuing after October 29, 2017, and may be owed to certain current and former

employees presently unknown to the Secretary for the period covered by this Complaint, who

may be identified during this litigation and added to Schedule A; or

       (3)     In the event liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining Defendants, their officers, agents, employees, and those

persons in active concert or participation with Defendants, from withholding the amount of

unpaid minimum wages and overtime compensation found due to Defendants’ employees and

prejudgment interest computed at the underpayment rate established by the Secretary of the

Treasury pursuant to 26 U.S.C. § 6621.




                                                5
          Case 1:18-cv-03187-CCB Document 1 Filed 10/15/18 Page 6 of 6



       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor and issue

an order granting such other and further relief as may be necessary and appropriate.



                                                    Respectfully submitted,

                                                    Kate S. O’Scannalin
                                                    Solicitor of Labor

                                                    Oscar L. Hampton III
                                                    Regional Solicitor

                                                    Adam F. Welsh
                                                    Regional Counsel for Wage Hour

                                                    /s/ Brittany M. Williams
                                                    Brittany M. Williams
                                                    Bar ID# 809445
                                                    Office of the Solicitor, Region III
                                                    Suite 630 East, The Curtis Center
                                                    170 South Independence Mall West
                                                    Philadelphia, PA 19106-3306
                                                    (215) 861-5133 (Phone)
                                                    (215) 861-5162 (Fax)
                                                    williams.brittany.m@dol.gov

                                                    U.S. DEPARTMENT OF LABOR

                                                    Attorneys for Plaintiff

                                                    Date: October 15, 2018




                                                6
